Exhibit 10(g)

Information regarding Submission of Matters to a Vote of Security Holders on
pages 32 and 33 of Tim Hortons Inc.’s Quarterly Report on Form 10-Q filed with
the Securities and Exchange Commission on May 7, 2008 (file no. 001-32843)

 

ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS

The Annual Meeting of Stockholders of Tim Hortons Inc. was held on May 2, 2008
(the “Annual Meeting”). Proxies for the Annual Meeting were solicited pursuant
to our proxy statement under Regulation 14(a) of the Securities Exchange Act of
1934, as amended, filed with the SEC on March 20, 2008 (the “Proxy Statement”).
The following matters were submitted to a vote of our security holders, which
were acted upon by proxy or in person at the Annual Meeting. Pursuant to “notice
and access” rules recently adopted by the SEC, we provided access to our Proxy
Statement over the Internet and sent a Notice of Internet Availability of Proxy
Materials (“Notice”) to our stockholders of record and beneficial owners.
Instructions regarding accessing the Proxy Statement over the Internet or
requesting a printed copy of the Proxy Statement were included in the Notice.

Election of Directors

The first matter before the shareholders was the election of four directors of
Tim Hortons Inc., each with a three-year term (expiring in 2011). There was no
solicitation in opposition to the four nominees recommended by our Board of
Directors and described in the Proxy Statement. The following table sets forth
the name of each director elected at the meeting and the number of votes for, or
withheld from, each nominee:

 

Name of Director

   For    Withheld

M. Shan Atkins

   126,651,513    4,007,646

Moya M. Greene

   128,867,612    1,791,547

The Honourable Frank Iacobucci

   118,531,069    12,128,090

Wayne C. Sales

   127,430,762    3,228,397

Each of the nominees recommended by our Board of Directors was elected.

The following directors did not stand for re-election at the Annual Meeting
because their terms extended beyond the date of the Annual Meeting. The year in
which each director’s term expires is indicated in parentheses following the
director’s name: Donald B. Schroeder (2009), David H. Lees (2009), Paul D. House
(2009), Michael J. Endres (2010), John A. Lederer (2010) and Craig S. Miller
(2010).

Ratification of Appointment of Independent Registered Public Accounting Firm

The second matter was the ratification of the selection of
PricewaterhouseCoopers LLP as the Company’s independent registered public
accounting firm for the year ending December 28, 2008. The following table sets
forth the number of votes cast for, against, and abstentions for this matter:

 

     For    Against    Abstain

Ratification of PricewaterhouseCoopers LLP

   127,751,195    2,828,584    79,380

The matter, having received the affirmative vote of greater than a majority of
the votes cast at the Annual Meeting, was adopted and approved.